Exhibit 10.11

 

AGREEMENT OF PURCHASE AND SALE OF ASSETS

 

This AGREEMENT OF PURCHASE AND SALE OF ASSETS is entered into as of the 31st day
of October, 2002, by and between Daw Technologies, Inc., a Utah corporation,
with its principal place of business at 2700 South 900 West, Salt Lake City,
Utah 84119 (“Seller”), and Intelligent Enclosures Inc., a Utah corporation,
presently having its principal office at 10223 South Calla Lily Way, Sandy, Utah
84092 (“Purchaser”).

 

WHEREAS, under the names “Intelligent Enclosures” and “iE,” Seller provides
goods and services relating to the design, fabrication, assembly and
installation of environmentally controlled “mini-enclosures” and related items
on a worldwide basis, primarily from its offices in Salt Lake City, Utah and
Atlanta, Georgia (the “Business”);

 

WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, substantially all of the Seller’s assets used in, and con­nected
with, the Business, in exchange for cash, promissory notes, and an assumption of
certain liabilities, upon the terms described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

 

1.             Purchase and Sale of Assets.  At the Closing, as defined herein,
Seller shall sell to Purchaser, and Purchaser shall purchase from Seller, all of
Seller’s interest in all of the tangible and intangible business assets,
goodwill and rights owned by Seller and used in the operation of the Business
(collectively referred to as “Seller’s Assets”), including (i) the right to use
the business names “Intelligent Enclosures” and “iE,” and (ii) the assets listed
in the Bill of Sale and Assignment attached hereto as Exhibit A, including items
of personal property, purchase orders, work in process, receivables, inventory
and contract rights.  Notwithstanding the foregoing, Purchaser agrees to
promptly pay to Seller sixty five percent (65%) of all amounts received by
Purchaser with respect to those items covered by purchase orders, work in
process and receivables specifically listed in the Bill of Sale and Assignment. 
It is the intent of the parties that the thirty five percent (35%) of purchase
orders, work in process and receivables retained by Purchaser is, in part, to
compensate Purchaser for certain liabilities and obligations of Seller assumed
by Purchaser.  Seller shall transfer Seller’s Assets free and clear of all
liabilities and liens except as may otherwise be provided in this Agreement.

 

2.             Purchase Price.

 

2.1           Purchase Price.  The purchase price which the Purchaser shall pay
for the Seller’s Assets (the “Purchase Price”) shall be One Hundred Seven
Thousand Five Hundred Dollars ($107,500.00).  The Purchase Price shall be paid
by the Purchaser’s delivery to the Seller at Closing of (a) Thirty Eight
Thousand Dollars ($38,000.00) cash; (b) a promissory note in the principal
amount of Twelve Thousand Dollars ($12,000.00) due and payable on December 31,
2002, in the form of Exhibit B attached hereto; and (c) a promissory note in the
principal amount of Fifty Seven

 

--------------------------------------------------------------------------------


 

Thousand Five Hundred Dollars ($57,500.00) in the form of Exhibit C attached
hereto, on which interest shall accrue at the rate of 6-1/2% per annum until
December 31, 2003, after which the then unpaid principal balance and accrued
interest shall be amortized over twenty four months with interest accruing on
the unpaid balance at the rate of 6-1/2% per annum.

 

2.2           Allocation of Purchase Price.  The allocation of the Purchase
Price for the Property for purposes of Section 1060 of the Internal Revenue Code
shall be as set forth in Exhibit G attached hereto.  The Purchaser and the
Seller shall agree to be bound by such allocation and to complete and attach
Internal Revenue Service Form 8594 to their respective tax returns accordingly.

 

2.3           Liabilities Undertaking.  At the Closing, Purchaser shall execute
and deliver to Seller a Liabilities Undertaking in the form of the attached
Exhibit D, pursuant to which Purchaser agrees to pay or discharge those
obligations of the Seller relating to the Seller’s Assets that are specifically
set forth therein.

 

2.4           Employees.  At the Closing, Roderick C. St.Vaughan, Yancy S. Rod,
Robert C. MacGregor, Kevin Shankwiler, Jeff Gates and Andy Michaud shall cease
being employees of Seller and shall become employees of Purchaser.

 

3.             Closing.  The Closing shall take place at 10:00 a.m. on October 
31, 2002, in the offices of the Seller, or at such other time and place as the
parties agree.

 

4.             Seller’s Obligations at Closing; Further Assurances.

 

4.1           At the Closing, Seller shall deliver to Purchaser:

 

4.1.1 a Bill of Sale and Assignment executed by Seller in the form attached as
Exhibit A, pursuant to which Seller shall transfer to Purchaser all of Seller’s
right title and interest in the Seller’s Assets;

 

4.1.2  an Intellectual Property Assignment executed by Seller in the form
attached as Exhibit E, pursuant to which Seller shall transfer and assign to
Purchaser all of Seller’s interest in certain intellectual property related to
the Business;

 

4.1.3  a Domain Name Assignment executed by Seller in the form attached as
Exhibit F, pursuant to which Seller shall transfer and assign to Purchaser all
of Seller’s interest in certain domain names related to the Business;

 

4.1.4  any other instruments of assignment and transfer necessary to vest in
Purchaser good and marketable title to Seller’s Assets;

 

4.1.5  all contracts and records relating to Seller’s Assets; and

 

2

--------------------------------------------------------------------------------


 

4.1.6  all documents required by this Agreement.

 

4.2           At any time during the first twelve (12) months after the Closing,
Seller shall sign and/or deliver to Purchaser any documents reasonably requested
by Purchaser to transfer and assign any of the Seller’s Assets to Purchaser, and
to confirm Purchaser’s title to Seller’s Assets.  During the first twelve (12)
months after the Closing, Seller shall assist Purchaser, as reasonably requested
by Purchaser, in confirming title to the Seller’s Assets in Purchaser and in
collecting or enforcing receivables or other contract rights included as part of
the Seller’s Assets.

 

5.             Representations and Warranties by Seller.  With respect to the
business of Seller related to the Seller’s Assets, and with respect to the
Seller’s Assets, Seller represents and warrants to Purchaser as follows:

 

5.1           Organization, Standing and Qualification.  Daw Technologies, Inc.
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Utah, transacting the Business under the names “Intelligent
Enclosures” and “iE.”  Seller has all requisite corporate or other power and
authority and is entitled to carry on the Business as now being conducted and to
own, lease or operate its properties as and in the places where such Business is
now conducted.

 

5.2           Execution and Performance of Agreement; Authority.  The
performance of this Agreement by Seller will not result in a default or breach
of any other agreement to which Seller is a party.  Seller has the authority to
enter into this Agreement.

 

5.3           Absence of Undisclosed Material Liabilities.  Except as may be set
forth in Schedule 5.3, or as disclosed to Purchaser in writing before the
Closing, Seller has no material debts, liabilities or obligations relating to
the Business that may adversely affect the Seller’s Assets.

 

5.4           Taxes.  To the best of Seller’s knowledge, all taxes and
assessments imposed by any taxing authority, whether federal, state, local,
foreign or otherwise which are due or payable by Seller arising out of the
Business or the Seller’s Assets, and all interest and penalties thereon, have
been paid in full. All tax returns required to be filed have been accurately
prepared and filed and all deposits required to be made by Seller with respect
to employees’ withholding taxes have been made.

 

5.5           Absence of Changes or Events.  Between the date of this Agreement
and the Closing, there has not been any material adverse change in the business,
operations, properties, prospects, assets, or condition of the Business or the
Seller’s Assets, and no event has occurred or circumstance exists that may
result in such a material adverse change.

 

5.6           Litigation.  To the best of Seller’s knowledge there is no claim,
order, investigation or other proceeding against Seller, its employees,
properties, or business or the transactions contemplated by this Agreement that
would adversely affect the Business or the Seller’s Assets, and Seller knows of
no basis for the same.

 

3

--------------------------------------------------------------------------------


 

5.7           Compliance With Laws and Other Instruments.  To the best of
Seller’s knowledge, Seller has complied with all laws applicable to the Business
or to the Seller’s Assets.  The ownership and use of Seller’s Assets as well as
the conduct of the Business will not conflict with the rights of any other
person or entity, and will not cause a default under any agreement to which
Seller is a party.  Seller is not aware of any proposed laws, condemnations or
other proceedings that would adversely affect the Business or Seller’s Assets.

 

5.8           Title to Properties.  Seller has good title to Seller’s Assets. 
None of Seller’s Assets are subject to any lien, lease, license, or adverse
claim except (i) as expressly set forth in the schedules attached to this
Agreement, or (ii) insubstantial imperfections of title which have arisen in the
ordinary course of business.  Seller makes no representations as to the
condition and repair of the assets, and Purchaser agrees to take the assets “AS
IS,” and “WHERE IS.”

 

5.9           Environmental Compliance.  To the best of Seller’s knowledge: (a)
the Business is being operated in compliance with all environmental laws and
with all terms of required permits and licenses, (b) Seller is not aware of any
circumstances that may interfere with its compliance with environmental laws or
which may give rise to any liability, or which would otherwise form the basis of
any claim or investigation, and that is based on Seller’s manufacture, storage,
disposal, transport, or handling, or the release into the environment, of any
hazardous substance, (c) there is no claim, investigation, or proceeding pending
or threatened against Seller, in connection with the Business or the Seller’s
Assets relating to environmental laws, and (d) Seller currently maintains all
material government permits, licenses and agreements required to operate  the
Business and to own the Seller’s Assets, and has complied with all requirements
relating thereto.

 

5.10         No Guaranty.  No obligation of Seller relating to the Business or
to the Seller’s Assets is guaranteed by any other person or entity, nor has
Seller guaranteed any obligation of any other person or entity related to the
Business or to the Seller’s Assets.

 

5.11         Receivables.  All Seller’s receivables relating to the Business
that are included in the Seller’s Assets have arisen only from transactions in
the ordinary course of business and are collectible within 90 days after each
receivable arose, without offset or resort to litigation.

 

5.12         Records.  The accounting books of Seller relating to the Business
and to the Seller’s Assets are complete and correct, and to the best of Seller’s
knowledge, no transactions which are required to be recorded therein have been
omitted.

 

5.13         Absence of Certain Business Practices.  To the best of Seller’s
knowledge, neither Seller nor any employee or agent of Seller have within the
past five years agreed to give any gift to any customer, supplier, government
employee or other person who may be in a position to help or hinder the Business
which (i) might subject Seller to liability in any proceeding, (ii) if not given
in the past, might have had an adverse effect on the Business or on the Seller’s
Assets as reflected in the Financial Statements, or (iii) if not continued in
the future, might adversely affect the Business or the Seller’s Assets, or which
might subject Seller to liability in any proceeding.

 

4

--------------------------------------------------------------------------------


 

5.14         Disclosure.  All of Seller’s representations made in this Agreement
and its related documents are true and contain no untrue statements and do not
omit important facts.  Purchaser’s principal shareholders are managers of the
Business, and as such they are in a position to know of the existence of any
adverse material facts concerning the Business or the Seller’s Assets.

 

5.15         No Conflict.  To the best of Seller’s knowledge, performance of
this Agreement by Seller will not conflict with any regulations or agreements to
which Seller is a party.  No authorization or filing, which has not already been
completed, is necessary for Seller to perform this Agreement.

 

6.             Representations and Warranties by Purchaser.  Purchaser
represents and warrants to Seller as follows:

 

6.1           Organization.  Purchaser is a corporation organized and in good
standing under the laws of the State of Utah and has full authority to enter
into this Agreement and to carry on its business and to own and operate its
properties.

 

6.2           Authorization and Approval of Agreement.  All actions required to
be taken by Purchaser relating to the execution and performance of this
Agreement shall have been taken at or prior to the Closing.

 

6.3           Execution and Performance of Agreement.  The performance of this
Agreement by Purchaser will not result in a default of any Agreement to which
Purchaser is a party.  Purchaser has the authority to enter into this Agreement.

 

6.4           Litigation.  There is no claim, order, investigation or other
proceeding, against Purchaser relating to the transactions contemplated by this
Agreement and Purchaser does not know or have any reason to be aware of any
basis for the same.

 

7.             Conduct of Business Prior to Closing.

 

7.1           Prior to the Closing, Seller shall conduct the Business only in a
manner consistent with its prior practice and shall preserve its assets and
properties in good condition and maintain insurance thereon in accordance with
present practices, and Seller will use its best efforts (i) to preserve the
Business intact, (ii) to keep available the services of Seller’s present
employees, agents and independent contractors relating to the Business, (iii) to
preserve the goodwill of Seller’s suppliers, customers, landlords and others
having business relations with it in connection with the Business, and (iv) to
cooperate with Purchaser and assist in obtaining the consent of any party to any
lease or contract with Seller where the consent of such party may be required by
reason of this Agreement.

 

7.2           If there is a change in any information contained in this
Agreement or its related documents prior to closing, Seller shall give Purchaser
prompt written notice.

 

5

--------------------------------------------------------------------------------


 

7.3           As it relates to the Business or the Seller’s Assets, Seller shall
consult with and follow the recommendations of Purchaser with respect to (i)
canceling agreements to which Seller is a party, including purchase orders and
commitments for capital expenditures or improvements, (ii) discontinuing
particular items or operations and (iii) purchasing, pricing or selling policy
(including selling merchandise at discounts); provided, however, that nothing
contained in this Section shall require Seller to take action that is likely to
result in a penalty or claim for damages against Seller, or in losses to Seller,
or to interfere with the conduct of Seller’s business operations other than the
Business consistent with prior practice, or to result in a breach by Seller of
any of its representations contained in this Agreement (unless the breach is
waived by Purchaser).

 

8.             Access to Information and Documents.  Prior to Closing, and for
the period of twelve months following the Closing, upon Purchaser’s request,
Seller shall give Purchaser reasonable access to Seller’s personnel and to its
properties, documents and records relating to the Business or to the Seller’s
Assets.

 

9.             Bulk Sales Compliance.  Purchaser waives Seller’s compliance with
the Bulk Sales Law of any state.  Seller agrees to pay all claims of creditors
that could be asserted against Purchaser because of such noncompliance unless
such claims are assumed by Purchaser under this Agreement.  Seller shall
indemnify Purchaser against any liability or expense, including attorneys’ fees,
incurred by Purchaser by reason of the failure of Seller to pay such claims.

 

10.           Conditions Precedent to Purchaser’s Obligations.  All obligations
of Purchaser under this Agreement are subject to, at Purchaser’s option, each of
the following conditions at or prior to the Closing, and Seller shall use its
best efforts to cause each condition to be fulfilled:

 

10.1         All representations of Seller in this Agreement or the related
documents shall be correct when made and shall be deemed to have been made again
as of the Closing, and shall then be correct except for changes allowed under
the terms of this Agreement.

 

10.2         All duties required by this Agreement to be performed by Seller at
or before the Closing shall be performed.

 

10.3         Between the date of this Agreement and the Closing, there shall be
no material adverse change in the condition of Seller’s Assets or of Seller’s
mini-enclosure business.

 

10.4         All documents required to be delivered to Purchaser at or prior to
the Closing shall be delivered.

 

11.           Conditions Precedent to Seller’s Obligations.  All obligations of
Seller under this Agreement are subject to, at Seller’s option, each of the
following conditions at or prior to the Closing, and Purchaser shall use its
best efforts to cause each condition to be fulfilled:

 

6

--------------------------------------------------------------------------------


 

11.1         All representations of Purchaser contained in this Agreement or the
related documents shall be correct when made and shall be deemed to have been
made again as of the Closing, and shall then be correct except for changes
allowed under the terms of this Agreement.

 

11.2         All duties required by this Agreement to be performed by Purchaser
at or before the Closing shall be performed.

 

11.3         All documents required to be delivered to Seller at or prior to the
Closing shall be delivered.

 

12.           Non-competition/Non-Solicitation Agreement of Seller. For a period
of three years following the date hereof, Seller shall not, directly or
indirectly, as principal, investor, or in any similar capacity (i) engage in the
Business anywhere in the world, (ii) own, manage, operate or control, or
participate in the ownership, management, operation or control of, any business
which directly or indirectly competes with the Business anywhere in the world,
or (iii) with respect to the Business interfere with, disrupt or attempt to
disrupt any present or prospective relationship, contractual or otherwise,
between Purchaser and any of its licensors, licensees, clients, customers,
suppliers, employees or other related parties, or employ, solicit or induce for
hire any of the employees, agents, consultants or advisors of Purchaser or any
employee who has left the employment of Purchaser within six months of the
termination of said employee’s employment with Purchaser without the prior
written consent of Purchaser; provided, however, that nothing herein shall
preclude Seller from beneficially owning less than five percent of the stock of
any publicly traded company or merging with any other entity.

 

13.           Non-Solicitation Agreement of Purchaser. For a period of three
years following the date hereof, Purchaser shall not employ, solicit or induce
for employment, directly or indirectly, any employees of Seller or any
individual who has left the employment of Seller during the preceding six months
without the prior written consent of Seller.

 

14.           Cross-Referrals.  For a period of two years following the date
hereof, each party shall direct to the other party any inquiries it receives
concerning the business conducted by such other party.

 

15.           Indemnification.

 

15.1         Seller shall indemnify Purchaser, and shall hold Purchaser harmless
from:

 

15.1.1  any loss suffered by Purchaser because a representation was not true, a
warranty was breached or a duty was not performed by Seller contained in this
Agreement or a related document;

 

15.1.2  any loss suffered by Purchaser as a result of, or in connection with,
any of Seller’s debts, obligations or liabilities that are not assumed by
Purchaser under this Agreement or under the Liabilities Undertaking;

 

7

--------------------------------------------------------------------------------


 

15.1.3  any debts, obligations or liabilities of Seller, which exist as of the
Closing Date or which arise after that date but which are based upon any
transaction, state of facts or other condition which occurred on or before the
Closing Date, except to the extent (i) reflected on the schedules attached to
this Agreement, and (ii) assumed by Purchaser under the terms of the Liabilities
Undertaking; and

 

15.1.4  any claims, judgments and expenses, including legal fees, incurred for
any of the foregoing or for attempting to avoid or oppose the same or for
enforcing this indemnity.

 

15.2         Purchaser shall indemnify Seller, and shall hold Seller harmless
from:

 

15.2.1  any loss suffered by Seller because a representation was not true, a
warranty was breached or a duty was not performed by Purchaser contained in this
Agreement or a related document;

 

15.2.2  any debts, obligations or liabilities of Seller assumed by Purchaser
under this Agreement or under the Liabilities Undertaking; and

 

15.2.3  any claims, judgments and expenses, including legal fees, incurred for
any of the foregoing or for attempting to avoid or oppose the same or for
enforcing this indemnity.

 

16.           Nature and Survival of Representations and Warranties.  All
representations and warranties contained in this Agreement shall survive the
Closing.

 

17.           Notices.  Any notices described under this Agreement shall be in
writing and shall be deemed given when personally delivered or mailed by first
class registered mail, return receipt requested, addressed to the parties at the
addresses set forth above.

 

18.           Arbitration.

 

18.1         Any action, dispute, controversy or claim between or among the
parties, whether sounding in contract, tort, or otherwise (“Dispute”) shall, at
the request of any party, be finally resolved by arbitration as set forth below,
and shall include any Dispute arising out of or relating to this Agreement or
any agreements or instruments relating to this Agreement or delivered in
connection with this Agreement.  Any such Dispute shall be determined by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association.  The arbitration proceedings shall be conducted in Salt
Lake City, Utah.  The arbitrator(s) shall have the qualifications set forth in
Section 18.2.  All statutes of limitation which would otherwise be applicable in
a judicial action brought by a Party shall apply to any arbitration proceeding
under this Agreement.

 

8

--------------------------------------------------------------------------------


 

18.2         The arbitrator(s) shall be selected in accordance with the rules of
the American Arbitration Association from panels maintained by the Association. 
A single arbitrator shall be knowledgeable in the subject matter of the
arbitration proceeding.  If more than one arbitrator is selected, at least one
of the arbitrators must be knowledgeable in the subject matter of the Dispute
and at least one of whom must be a practicing attorney.  If more than one
arbitrator is selected, the controversy shall be decided by a majority vote of
the arbitrators.  The arbitrator(s) may award recovery of all costs and fees
(including attorneys’ fees, administrative fees, arbitrators’ fees, and court
costs) to the prevailing party.  The arbitrator(s) also may grant provisional or
ancillary remedies such as, for example, injunctive relief, attachment, or the
appointment of a receiver, either during the pendency of the arbitration
proceeding or as part of the arbitration award.

 

18.3         Notwithstanding the applicability of other law to any agreements or
instruments between or among the parties, the Federal Arbitration Act, 9 U.S.C.
Sec. 1 et seq. shall apply to the construction and interpretation of this
Agreement.

 

18.4         The parties acknowledge that they have read and understand the
following disclosures:

 

ARBITRATION IS FINAL AND BINDING ON THE PARTIES.

 

THE PARTIES ARE WAIVING THEIR RIGHT TO LITIGATE IN COURT, INCLUDING THEIR RIGHT
TO A JURY TRIAL.

 

PRE-ARBITRATION DISCOVERY IS GENERALLY MORE LIMITED AND DIFFERENT FROM COURT
PROCEEDINGS.

 

ARBITRATORS’ AWARDS ARE NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING AND ANY PARTY’S RIGHT TO APPEAL OR TO SEEK MODIFICATION OF RULINGS BY
ARBITRATORS IS STRICTLY LIMITED.

 

19.           Legal and Other Costs.  In the event that any party defaults in
its obligations under this Agreement and, as a result thereof, another party
seeks to legally enforce its rights hereunder against the defaulting party,
then, in addition to all damages and other remedies to which the non-defaulting
party is entitled by reason of such default, the defaulting party shall be
liable for and shall promptly pay to the non-defaulting party an amount equal to
all costs and expenses (including reasonable attorneys’ fees) paid or incurred
by the non-defaulting party in connection with such enforcement to the extent
awarded by arbitration.

 

9

--------------------------------------------------------------------------------


 

20.           Subsequent Sale by Purchaser.  If at any time within twelve (12)
months from the date of Closing (i) the Purchaser shall sell all or
substantially all of Seller’s Assets, or  (ii) the Purchaser or the shareholders
of Purchaser shall individually or collectively sell more than 50% of the
outstanding stock of Purchaser, and if the total consideration to be paid to the
Purchaser for such assets or stock is valued at more than $107,500, then
Purchaser or the shareholders of Purchaser, as the case may be, shall pay to
Seller 50% of the total consideration received for such assets or stock in
excess of $107,500.

 

21.           Miscellaneous.

 

21.1         This writing contains the entire agreement of the parties
concerning the subject matter hereof and it may not be amended or terminated
except by a written agreement signed by all the parties.

 

21.2         No waiver of any default is valid unless in writing and signed by
the waiving party, and no such waiver shall be deemed a waiver of any subsequent
default.

 

21.3         This Agreement shall be binding upon and inure to the benefit of
each corporate party, its successors and assigns, and each individual party
hereto and his/her heirs, personal representatives, successors and assigns.

 

21.4         The paragraph headings are for the purposes of convenience only and
are not intended to define or limit the contents of the paragraphs.

 

21.5         Each party shall cooperate and take such further action as may be
reasonably requested by any other party to carry out the provisions and purposes
of this Agreement.

 

21.6         This Agreement may be executed in one or more counterparts, all of
which taken together shall be deemed one original.

 

21.7         This Agreement and any amendments shall be governed by and
construed in accordance with laws of the State of Utah.

 

21.8         Any information revealed pursuant to this Agreement or previously
in the course of negotiations shall be held in confidence and solely for the
purpose of consummating this Agreement in allowing the parties to exercise
prudent care.  If this Agreement is not consummated, no further use shall be
made of such information (except to the extent such information was already
known prior to this Agreement) and the parties may be held accountable for any
unauthorized use.  If this Agreement is not consummated, the parties shall
return all documents received from any party in connection with this Agreement.

 

21.9         Each provision of this Agreement shall be interpreted in such a way
as to be valid under all laws, but in case any of the provisions shall be held
to be illegal or unenforceable, such illegality or unenforceability shall not
affect any other provision and this Agreement shall be

 

10

--------------------------------------------------------------------------------


 

interpreted as if the invalid provision was not included unless the absence of
such provision would make completing the transactions contemplated hereby
unreasonable.

 

21.10       Either party shall have fifteen (15) days from receipt of a written
notice to cure any default hereunder.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

 

 

SELLER:

 

DAW TECHNOLOGIES, INC.

 

A Utah corporation

 

 

 

 

 

By:

/s/ James C. Collings

 

 

Its:  CEO

 

 

 

 

 

PURCHASER:

 

INTELLIGENT ENCLOSURES INC.,

 

a Utah corporation

 

 

 

 

 

By:

/s/ Roderick C. St.Vaughan

 

 

Its:  President

 

11

--------------------------------------------------------------------------------


 

SCHEDULE OF EXHIBITS

 

Exhibit A

 

Bill of Sale and Assignment

Exhibit B

 

Promissory Note in the principal amount of $12,000.00

Exhibit C

 

Promissory Note in the principal amount of $57,500.00

Exhibit D

 

Liabilities Undertaking

Exhibit E

 

Intellectual Property Assignment

Exhibit F

 

Domain Name Assignment

Exhibit G

 

Allocation of Purchase Price

 

12

--------------------------------------------------------------------------------